Case 19-10875-KG   Doc 7-1   Filed 09/19/19   Page 1 of 5




                   EXHIBIT A
                  Case 19-10875-KG            Doc 7-1      Filed 09/19/19        Page 2 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT


In re:                                                   ) Chapter 11

LATINO EVENTS LLC,~                                      ) Case No.: 19-10875(KG)

                             Reorganized Debtor.         )


          STIPULATION BETWEEN DEBTORS AND UMG RECORDINGS,INC.
                REGARDING ADMINISTRATIVE EXPENSE CLAIM

                  The above-captioned reorganized debtor and Fuse Media, Inc., Fuse Media, LLC,

Fuse LLC,JAAM Productions, LLC,SCN Distribution, LLC (collectively, the "Debtors") and

UMG Recordings, Inc.("UMG," and together with the Debtors, the "Parties"), hereby stipulate

and agree (the "Stipulation") as follows in accordance with the following facts and recitals:

                                                 RECITALS

                  A.       On Apri122, 2019, each of the Debtors filed a voluntary petition for relief

under.chapter 11 ofthe Bankruptcy Code in the United States Bankruptcy Court for the District

of Delaware (the "Court"), thereby commencing these chapter 11 cases.

                  B.       On June 18, 2019, the Court entered the OrdeN Approving Debtors'

DisclosuNe Staterreentfor, and Confirming, Debtors'Amended Prepackaged Joint Plan of

Reorganization [Docket No. 251](the "Confirmation Order") confirming the Debtors'

Prepackaged Joint Plan ofReoNganization [Docket No. 13](the "Plan").2,3

                  C.       The Effective Date of the Plan was July 1, 2019 [Docket No. 284].




'The last four digits ofthe Reorganized Debtor's taxpayer identification number are 8204. The corporate address
for the Reorganized Debtor is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

Z Capitalized terms not otherwise defined herein shall have the meaning given to them in the Plan.
3 For avoidance of doubt, Fuse Media, Inc and Fuse Media, LLC are not proponents of the Plan and the pt•ovisions
of the Plan do not extend to those entities.
                 Case 19-10875-KG            Doc 7-1     Filed 09/19/19     Page 3 of 5



                 D.          On or about June 26, 2019, UMG filed its Application of UMG

Recordings, Inc.for Allowance and Payment ofAdministrative Expense Claim [Docket No. 276]

(the "Administrative Claim") with the Court. The Administrative Claim is requesting payment

in the amount of $61,111.11 for licensing fees.

                 E.          The Parties have agreed to address the issues raised by UMG's

Administrative Claim pursuant to the terms of this stipulation (the "Stipulation").

                 F.          On September 13, 2019, the Court entered final decrees [Case No. 19-

10872(KG), Docket No. 340] in certain of the Debtors' cases leaving the case of Latino Events

LLC open. The order closing cases provides that all remaining pending matters shall be

administered through Case No. 19-10875(KG),In re Latino Events LLC.

                 NOVV,THEREFORE,IT IS HEREBY STIPULATED AND AGREED in

consideration of the mutual promises contained in this Stipulation, and for other good and

valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and both

Parties intending to be legally bound by this Stipulation, the Parties hereby agree as follows:

                 1.          The Recitals set forth above are hereby incorporated in full and made a

part of this Stipulation.

                 2.          The Debtors and UMG agree that UMG's Administrative Claim against

the Debtors be allowed as an administrative expense claim in the amount of $20,000.00.

                 3.          Except as provided in this Stipulation, UMG hereby waives the right to

recover or receive any distribution from the Debtors' estates pursuant to any other claim,

whether scheduled, filed or not filed, asserted or unasserted.

                 4.          Unless otherwise provided for herein, the Parties agree that the terms of

the Stipulation shall become effective upon occurrence of both the (i) execution of this




DOGS D~:225146.3 29402/003
                 Case 19-10875-KG            Doc 7-1      Filed 09/19/19    Page 4 of 5



Stipulation by the Parties and (ii) entry of an order by the Court approving this Stipulation (the

"Stipulation Effective Date").

                            Promptly after execution of this Stipulation by the Parties, the

Reorganized Debtor shall submit it to the Court for approval and this Stipulation shall be

included as an exhibit to any order of the Court approving this Stipulation.

                 6.         Each of the Parties shall be responsible for its respective costs and

expenses (including, without limitation, attorneys' fees) incurred by it in negotiating, drafting,

and executing this Stipulation and shall not be responsible for the payment of any such fees or

costs incurred by any other party hereto.

                 7.         This Stipulation shall be binding upon(a)the Debtors' estates and their

successors and assigns; and (b)UMG and its successors and assigns.

                 8.         Each party to this Stipulation warrants and represents that the facts set

forth herein are true and correct and that it has the power and authority to execute, deliver, and

perform the respective obligations under this Stipulation.

                 9.         UMG further represents that it has not transferred any claim (or any

portion thereof that is the subject of this Stipulation.

                 10.        This Stipulation contains the entire agreement among the Parties relating

to the subject matter hereof and can only be amended or otherwise modified by a signed writing

executed by the Parties.

                 11.        If this Stipulation is not approved by the Court, then the Stipulation shall

be null and void and of no force or effect. In such event, each of the Parties shall be returned to

the Parties' positions status quo ante, and the Parties reserve all of their respective rights, claims,

and defenses with respect to all of the matters set forth herein.




DOCS_DE225146,3 29402/003                             2
                 Case 19-10875-KG            Doc 7-1     Filed 09/19/19     Page 5 of 5



                 12.        This Stipulation may be executed in multiple counterparts, any of which

may be transmitted by facsimile or electronic (e-mail) transmission, and each of which shall be

deemed an original, but all of which together shall constitute one and the same instrument, and it

shall constitute sufficient proof of this Stipulation to present any copy, copies, or facsimiles

signed by the parties hereto to be charged.

                 13.        This Stipulation shall be governed by the laws of the State of Delaware

and the Bankruptcy Code.

                 14.        The Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Stipulation.

Dated: September 18, 2019

 FRIEDMAN & SPRINGWATER,LLP                             PACHULSKI STANG ZIEHL &
                                                        JONES LLP

 /s/ DerNick N. Hansen                                  /s/Jcrrnes E. O'Neill
 Derrick N. Hansen (Bar No. 6379)                       Richard M.Pachulski(CA Bar No. 90073)
 1007 N. Orange Street, 4th Floor                       Ira D. Kharasch(CA Bar No. 109084)
 Wilmington, DE 19801                                   Maxim B. Litvak(CA Bar No. 215852)
 Telephone:(415) 834-3800                               James E. O'Neill(DE Bar No. 4042)
 Facsimile:(415)834-1044                                919 N. Market Street, 17t"Floor
 Email: dhansen@friedmanspring.com                      P O Box 8705
                                                        Wilmington, DE 19899(Courier 19801)
 Counsel to UMG Recordings, Inc.                        Tel: (302)652-4100
                                                        Fax:(302)652-4400
                                                        E-mail: rpachulski@pszjlaw.com
                                                                 ikharasch@pszjlaw.com
                                                                 mlitvak@pszjlaw.com
                                                                joneill@pszjlaw.com

                                                        Counsel to the Reorganized Debtors




DOGS DE225146.3 29402/003
